      Case 1:20-cv-22051-JEM Document 3 Entered on FLSD Docket 05/18/2020 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


            SISVEL INTERNATIONAL S.A.,                                )
        3G LICENSING S.A., and SISVEL S.p.A.                          )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 20-CV-22051-JEM
                                                                      )
     HMD AMERICA, INC., and HMD GLOBAL OY                             )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) HMD America, Inc.
                                           c/o its Registered Agent
                                           Cristina Hoyos
                                           1200 Brickell Ave., Suite 510
                                           Miami Florida 33131



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jorge Espinosa, Esq.,
                                           GRAY | ROBINSON, P.A.,
                                           333 S.E. 2nd Ave., Suite 300,
                                           Miami, FL 33131



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:             05/18/2020                                                                                     s/ Alisha Beasley-Martin
                                                                                          Signature of Clerk or Deputy Clerk
      Case 1:20-cv-22051-JEM Document 3 Entered on FLSD Docket 05/18/2020 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


            SISVEL INTERNATIONAL S.A.,                                )
        3G LICENSING S.A., and SISVEL S.p.A.                          )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No. 20-CV-22051-JEM
                                                                      )
     HMD AMERICA, INC., and HMD GLOBAL OY                             )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) HMD Global OY
                                           Bertel Jungin aukio 9
                                           02600 Espoo, Finland




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jorge Espinosa, Esq.,
                                           GRAY | ROBINSON, P.A.,
                                           333 S.E. 2nd Ave., Suite 300,
                                           Miami, FL 33131



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:             05/18/2020
                                                                                                                s/ Alisha Beasley-Martin
                                                                                         Signature of Clerk or Deputy Clerk
